Title: From James Madison to Alexander I, 4 March 1815
From: Madison, James
To: Alexander I


                    
                        Great and Good Friend,
                        [4 March 1815]
                    
                    John Quincy Adams Esqr., who for several years past has resided with you as the Minister Plenipotentiary of the United States, being required by the public interest to undertake other functions, we have directed him to take leave of you and to embrace that occasion to assure you of our continued friendship and sincere desire to preserve and strengthen the harmony and good understanding so happily subsisting between the two nations, and which will be further manifested by his successor. We are persuaded that

he will do this in a manner most expressive of these sentiments, and of the respect and sincerity with which they are offered.
                    We pray God to keep you, Great and Good Friend, under his holy protection.
                    Written at the City of Washington the Fourth day of March Anno Domini 1815. Your Good Friend
                    
                        James MadisonBy the PresidentJames MonroeSecretary of State
                    
                